           Case 1:20-cr-00016-SPW Document 83 Filed 08/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT


                      FOR THE DISTRICT OE MONTANA

                          ieis 'ie 'ieitTk'itit 'kit 'k'Jcic -k'kie 'k'kit


THE STATE OF MONTANA


               vs.



Courage Dane Decraiie                                          No. CR 20-16-BLG-SPW


DOB:2^                                                            PETITION TO OPEN
                                                             JUVENILE/SEALED RECORDS
SSN:XXX-XX-3254


Whereas the above-name defendant pled GUILTY to Assciull Resulling in Servious Bodily Injury
and District Court Judge Susan P. Waters having ordered a Pre-Sentence Investigation into the
Defendant's background, the Petitioner requests all sealed records pertaining to the Defendant,
including Court documents, Law Enforcement, Juvenile Court Services, County Probation,
County Welfare, Department of Institution records, medical and institutional treatment records
and Department of Institutions records, be made available.



                                                     U.S. Probation/Parole Officer



                                                     Date: 08/10/2021

                                        **********


                                             ORDER
                                        **********




The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.



                                                     U.S. District Judge


Dated this           day of                 2021.
